Citation Nr: 1227223	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1956 to November 1969 in the U.S. Navy. 

As reflected in a June 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, the Veteran's service from October 29, 1956 to March 21, 1965 is honorable for VA purposes and is not a bar to VA benefits under 38 C.F.R. § 3.12(d)(4); and service from March 22, 1965 to November 19, 1969 is considered dishonorable for VA purposes and is a bar to such benefits related to this period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO, which denied the benefits sought. 

In October 2009, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In June 2012, the Board referred the case for a medical expert opinion with a Veterans Health Administration (VHA) otologist.  The opinion received, dated June 2012, has been provided to the Veteran and his representative with a 60-day period to provide additional evidence and/or argument.  In an Informal Hearing Presentation dated July 2012, the Veteran's representative waived any additional comment period. 


FINDINGS OF FACT

1.  The Veteran's currently manifested bilateral sensorineural hearing loss disability results from inservice noise exposure.

2.  The Veteran's currently manifested tinnitus disability results from inservice noise exposure.
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss and tinnitus, claimed as due to noise exposure during his recognized period of honorable active service from October 29, 1956 to March 21, 1965.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized.  The Veteran served on active duty from October 1956 to November 1969 in the U.S. Navy.  He contends that his currently diagnosed bilateral hearing loss and tinnitus result from noise exposure during his active military service.  For purposes of this opinion, the Board may only consider the Veteran's noise exposure during his honorable period of active service from October 29, 1956 to March 21, 1965 (a period exceeding 8 years).

The Veteran has reported unprotected noise exposure during his period of honorable active service which has been deemed credible by the Board.  His reported exposure to loud noise due to being in close proximity to big naval guns, as well as shipyard noise involving pneumatic airhammers, chisels, grinders and paint chippers, is consistent with his known circumstances of service.

However, the Veteran also appears to have had noise exposure as a result of his post service occupation in the construction industry.  Yet, the Veteran reports wearing hearing protection with this occupation due to Occupational Safety and Health Administration (OSHA) requirements.

The Board obtained VA opinions in March and July 2010 which were inconclusive.  These examiners observed that, upon separation, the Veteran was only provided a whispered voice test.  In the absence of frequency specific hearing levels upon separation, and due to the history of noise exposure in service and thereafter, these VA examiners concluded that an opinion could not be provided without resort to mere speculation.  

In June 2012, the Board referred this case to a VHA otologist for an expert medical opinion for a more clearly explained analysis as to whether, when resolving all reasonable doubt in favor of the Veteran, it can be determined that the Veteran's in service noise exposure caused or contributed to his currently manifested hearing loss and/or tinnitus disabilities.  In particular, the Board indicated that, if the determination would be speculative in nature, a more fully explained analysis was required as to why a separation audiometric examination is necessary to the analysis as well as a summary of the accepted medical principles applicable to diagnosing noise-induced hearing loss and tinnitus.  See generally Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (when an examiner cannot provide a conclusive opinion, the examiner should clarify whether inability to come to conclusion was based on all "procurable and assembled data." and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).

In an opinion dated June 2012, the VHA examiner observed that the voice whispered test administered upon separation provided a gross measure of normal hearing but did not rule out the presence of high frequency hearing loss at discharge.  In the absence of frequency specific evidence, a determination of the etiology of hearing loss required resort to indirect evidence and history.  The VHA otologist observed that the Veteran's military duties involved a "moderate" probability of hazardous noise exposure which at least as likely as not contributed to the current hearing loss disability even when considering the postservice noise exposure history.  It was also observed that tinnitus was a symptom with a known association with hearing loss, and that it was at least as likely as not that the current tinnitus had its onset as a result of military noise exposure.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently manifested bilateral sensorineural hearing loss and tinnitus disabilities result from inservice noise exposure.  The Board acknowledges that the Veteran's period of active service from March 22, 1965 to November 19, 1969 may not be considered when adjudicating these claims, and that postservice noise exposure potentially contributes to the current hearing loss and tinnitus disabilities.  However, the contribution from these factors cannot be clearly delineated.  

As such, the Board resolves reasonable doubt in favor of the Veteran by attributing the etiology of the Veteran's hearing loss and tinnitus disabilities to the noise exposure experienced during his 8+ years of honorable service.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (holding that, where it is not possible to distinguish between the effects between a service-connected and nonservice-connected cause, the benefit of the doubt doctrine dictates that reasonable doubt be resolved in the veteran's favor by attributing the effects to the service connected cause).  The claims, therefore, are granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


